DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because:
Figure 3 uses 35 to reference two different areas of the figure.  The top one does not match the description.
Regarding figure 3, page 14 refers to “Highly turbulent vortices 37, 38” and then “lack of impingement 37”.  These appear to be different uses for 37.  It is suggested another number be used similar to item 36.
Pages 21 and 22 refer to figure 14, however there are only 11 figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The examiner would like to bring a typo to the applicant’s attention.  The second line of the last paragraph of page 1 (Paragraph [0003] of the published application) contains a portion “a nd” which should probably be “and”.


Claim Objections
Claims 8, 11, 14, 15, 18, 21, 23, 25, 29, 32-34, 36, and 37 are objected to because of the following informalities:  

Claim 8 states “wherein said at least one thermo-acoustic generator is disposed on at least one of the stator or the rotors of a fan or a compressor, or a turbine” which should be “wherein said at least one thermo-acoustic generator is disposed on at least one of a stator or a rotor of a fan, a compressor, and a turbine”.  
Claim 21 is objected to in an analogous manner.

Claim 11 states “wherein said at least one thermo-acoustic generator is disposed on at least one of the surfaces of a ground vehicle or an aerial vehicle” which should be “wherein said at least one thermo-acoustic generator is disposed on the surface of a ground vehicle or on the surface of an aerial vehicle”.  
Claim 23 is objected to in an analogous manner.

Claim 14 recites the limitation "the flow of said fluid" which should be “a flow of said fluid”.
Claims 15, 18, 21, 23, 25, 36, and 37 are objected to as inheriting the same problems as above.

Claim 29 states “such that said at least one thermo-acoustic generator emits a compensating noise field having the frequencies and amplitudes of said noise field” which should be “such that said at least one thermo-acoustic generator emits a compensating noise field having frequencies and amplitudes of said noise field”.
Claims 32-34 are objected to as inheriting the same problems as above.

Claim 32 ends in a semicolon, it should end in a period.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control unit” in claims 1, 13, 14, 25, and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 8, 11, 13-15, 18, 21, 23, 25, 29, 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the frequencies and amplitudes" in the fourth indent.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 states “such that said at least one thermo-acoustic generator emits a compensating noise field having the frequencies and amplitudes of that measured by said at least one microphone, but having an opposite phase” which is unclear.  No such measuring is expressly mentioned before.  Applicant should use the language presented in the claim previously somehow to convey this portion.  Currently the microphone portion of the claim jumps right to producing an output signal.  Perhaps the following could be used: “such that said at least one thermo-acoustic generator emits a compensating noise field having frequencies and amplitudes of the output signal of said at least one microphone, but having an opposite phase”.
Claims 2, 3, 5, 8, 11, 13, and 35 inherit the same problems as above.

Claim 14 states “an element having relative motion with its surrounding fluid” and then “speed of motion of a moving element associated with the flow of said fluid” which is unclear.  It is unclear if these are the same element or differing elements.  It is unclear if applicant is trying to state that “the element” is a moving element.  Perhaps “a first moving element” could be used if not necessarily “the element” previously mentioned. 
Claim 29 is rejected in an analogous manner.
Claims 15, 18, 21, 23, 25, 32-34, 36, and 37 are objected to as inheriting the same problems as above.

Claim 5 states “wherein said element is at least one blade of a fan or a compressor or a turbine” which is unclear.  It is unclear if this is three different “blade” types or if the blade only applies to the fan.  Perhaps one of the following could be used: 
1) “wherein said element is at least one blade, the at least one blade belonging to a fan, a compressor, or a turbine”.  
2) “wherein said element is a compressor, a turbine, or at least one blade of a fan”.  
Claim 18 is rejected in an analogous manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 18, 23, 29, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US 20130056581 A1) in view of Jiang et al. (US 20090268556 A1).

Regarding claim 14, Sparks discloses a system for the reduction over a spatial volume (at least 403 of figure 11), of a noise field arising from an aerodynamic interaction of an element (figure 1, at least rotor blades 207) having relative motion with its surrounding fluid (surrounding air), said system comprising: 
at least one thermo-acoustic generator (figure 2, 103, paragraph [0024]) having an electrically powered heating layer(part of heating element 113, shown in figure 7 as 114, figure 8 coil 116), disposed on said element or in close proximity thereto (figure 1, 101 contains 103 and is close to blades 207); and 
a control unit (figure 2, item 110) adapted to generate a current (paragraphs [0026] and [0037])  correlated to the noise field for application to the electrically powered heating layer, such that said at least one thermo- acoustic generator emits a compensating noise field having the frequencies and amplitudes of said noise field, but having opposite phase, such that said noise field is globally reduced over said spatial volume (paragraph [0026]), 
wherein said frequencies, amplitudes and phases of said noise field are predicted either by a simulation of said noise field as a function of the position (paragraph [0045], blade pitch) and speed of motion (paragraph [0045], blade speed) of a moving element associated with the flow of said fluid (paragraph [0054], “rotor compression noise can be simulated”), or by a set of prior measurements of said noise field as a function of the position and speed of motion of said moving element (paragraphs [0045] to [0054], system worked out in advance to cancel noise field, may use blade pitch and speed to modify, would need to measure at least resultant noise field to be a useful system).  
Sparks does not expressly disclose wherein the thermo-acoustic generator is planar.
  Jiang discloses wherein a thermo-acoustic generator is a planar thermo-acoustic generator (figure 1, item 14, paragraphs [0035]-[0037], also see figure 8).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the planar thermo-acoustic generator of Jiang in the system of Sparks for the benefit of providing the compensating noise field over a wider area and on differing surfaces of the vehicle.  Therefore, it would have been obvious to combine Jiang with Sparks to obtain the invention as specified in claim 14.

Regarding claim 15, Sparks discloses wherein the motion of said moving element is either a rotation (of 207) or displacement motion.  
  
Regarding claim 18, Sparks discloses wherein said moving element is at least one blade of a fan (207 could be considered a fan blade) or a compressor or a turbine.  
  
Regarding claim 23, Sparks discloses wherein said at least one thermo-acoustic generator is disposed on at least one of the surfaces of a ground vehicle or an aerial vehicle (101 of figure 1 contains 103).  

Regarding claim 36, Sparks discloses wherein said relative motion arises either from motion of said element through said fluid (207 moves through air), or from motion of said fluid past said element, or from a combination thereof.  

Regarding claim 37, Sparks discloses wherein said relative motion of said fluid with respect to said element is temporally (blade hits portion of air only once per rotation) or spatially (in front of blade compressed, back of blade is rarified) non-uniform motion.

Regarding claim 29, Sparks discloses a method for the reduction over a spatial volume (at least 403 of figure 11), of a noise field arising from an aerodynamic interaction of an element (figure 1, at least rotor blades 207) having relative motion with its surrounding fluid (surrounding air), said method comprising: 
providing at least one thermo-acoustic generator (figure 2, 103, paragraph [0024]) having an electrically powered heating layer (part of heating element 113, shown in figure 7 as 114, figure 8 coil 116), disposed on said element or in close proximity thereto (figure 1, 101 contains 103 and is close to blades 207); and 
generating a current (via 110 of figure 2, paragraphs [0026] and [0037]) correlated to the noise field for application to the electrically powered heating layer, such that said at least one thermo-acoustic generator emits a compensating noise field having the frequencies and amplitudes of said noise field, but having opposite phase, such that said noise field is globally reduced over said spatial volume (paragraph [0026]), 
wherein said frequencies, amplitudes and phases of said noise field are either measured or are predicted by a simulation of said fluid flow as a function of the position (paragraph [0045], blade pitch) and speed of motion (paragraph [0045], blade speed) of a moving element associated with the flow of said fluid (paragraph [0054], “rotor compression noise can be simulated”).
Sparks does not expressly disclose wherein the thermo-acoustic generator is planar.
  Jiang discloses wherein a thermo-acoustic generator is a planar thermo-acoustic generator (figure 1, item 14, paragraphs [0035]-[0037], also see figure 8).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the planar thermo-acoustic generator of Jiang in the system of Sparks for the benefit of providing the compensating noise field over a wider area and on differing surfaces of the vehicle.  Therefore, it would have been obvious to combine Jiang with Sparks to obtain the invention as specified in claim 29.


Claim 1-3, 5, 8, 21, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US 20130056581 A1) in view of Jiang et al. (US 20090268556 A1) in view of Burdisso et al. (US 5355417).

Regarding claim 1, Sparks discloses a system for the reduction over a spatial volume (at least 403 of figure 11), of a noise field arising from an aerodynamic interaction of an element (figure 1, at least rotor blades 207) having relative motion with its surrounding fluid (surrounding air), said system comprising: 
at least one input (figure 2, item 106) disposed on said element or in close proximity thereto (paragraph [0045], sensors for rotor blade pitch and speed would need to be relatively close to rotors 207); 
at least one thermo-acoustic generator (figure 2, 103, paragraph [0024]) having an electrically powered heating layer (part of heating element 113, shown in figure 7 as 114, figure 8 coil 116), said thermo-acoustic generator being disposed on said element, or in close proximity thereto (figure 1, 101 contains 103 and is close to blades 207); and 
a control unit (figure 2, item 110) adapted to utilize the output signal of said at least one input (106), and to generate current (paragraphs [0026] and [0037]) correlated to the output signal for application to the electrically powered heating layer, such that said noise field is globally reduced over said spatial volume (paragraph [0026]).   
Sparks does not expressly disclose wherein the thermo-acoustic generator is planar or use of a microphone.
  Jiang discloses wherein a thermo-acoustic generator is a planar thermo-acoustic generator (figure 1, item 14, paragraphs [0035]-[0037], also see figure 8).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the planar thermo-acoustic generator of Jiang in the system of Sparks for the benefit of providing the compensating noise field over a wider area and on differing surfaces of the vehicle.  Therefore, it would have been obvious to combine Jiang with Sparks to obtain the invention as specified in claim 1.
Burdisso discloses at least one microphone (figure 1, item 17) disposed on an element (engine 10) having relative motion with its surrounding fluid (surrounding air) or in close proximity thereto (at least close enough to measure), said at least one microphone adapted to produce an output signal corresponding to the noise field arising from interaction of said element with its surrounding fluid (picks up all engine noise), 
control unit (18 and 19) adapted to utilize the output signal of said at least one microphone (17 input to 18), and to generate output correlated to the output signal for application to a speaker (drivers 16), such that said speaker emits a compensating noise field having the frequencies and amplitudes of that measured by said at least one microphone, but having an opposite phase, such that said noise field is globally reduced over said spatial volume (see at least column 7 lines 27-31).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the microphone input of Burdisso in the system of Sparks for the benefit of directly measuring the acoustic noise, thereby allowing for increased quality of noise cancellation and real time adjustments .  Therefore, it would have been obvious to combine Burdisso with Sparks to obtain the invention as specified in claim 1.


Regarding claim 2, Sparks discloses wherein said relative motion arises either from motion of said element through said fluid (207 moves through air), or from motion of said fluid past said element, or from a combination thereof.  

Regarding claim 3, Sparks discloses wherein said relative motion of said fluid with respect to said element is temporally (blade hits portion of air only once per rotation) or spatially (in front of blade compressed, back of blade is rarified) non-uniform motion.

Regarding claim 5, Sparks discloses wherein said element is at least one blade of a fan (207 could be considered a fan blade) or a compressor or a turbine.  
  
Regarding claim 11, Sparks discloses wherein said at least one thermo-acoustic generator is disposed on at least one of the surfaces of a ground vehicle or an aerial vehicle (101 of figure 1 contains 103).  

Regarding claim 35, Sparks discloses wherein the motion of said moving element is either of rotation (rotation of 207) or displacement motion.  


Regarding claim 8, Sparks does not expressly disclose wherein the acoustic generator is disposed on at least one of the stator or the rotors of a fan or a compressor, or a turbine.  
Burdisso discloses wherein at least one acoustic generator (figure 1, drivers 16) is disposed on at least one of the stator or the rotors of a fan or a compressor, or a turbine (engine 10).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the placement of the acoustic generator of Burdisso in the system of Sparks for the benefit of cancelling noise close to a noise source (i.e. for a vehicle with both rotors and engines).  Therefore, it would have been obvious to combine Burdisso with Sparks to obtain the invention as specified in claim 8.

Claim 21 is rejected in an analogous manner to claim 8.  

Regarding claim 32, Sparks does not expressly disclose use of a microphone.
Burdisso wherein said noise field is measured in real time by at least one microphone (figure 1, item 17), said at least one microphone adapted to produce an output signal corresponding to the noise field arising from interaction of an element (engine 10) having relative motion with its surrounding fluid (surrounding air, microphone picks up all engine noise).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the microphone input of Burdisso in the system of Sparks for the benefit of directly measuring the acoustic noise, thereby allowing for increased quality of noise cancellation and real time adjustments .  Therefore, it would have been obvious to combine Burdisso with Sparks to obtain the invention as specified in claim 32.


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25, 33, and 34 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654       


/PAUL KIM/           Primary Examiner, Art Unit 2654